Citation Nr: 0733936	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  04-28 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Entitlement to an increased disability rating in excess of 40 
percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1973 to 
January 1976, and from September 1979 to March 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDING OF FACT

The veteran's service-connected lumbosacral strain is 
productive of marked paraspinal muscle spasms and tenderness 
in the lumbar spine area, which has in turn caused severe 
limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5285-5295 
(as in effect prior to September 26, 2003), and Diagnostic 
Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in April 1982 the veteran was 
granted service connection for recurrent lumbosacral strain 
with an evaluation of 0 percent effective March 20, 1981.  In 
a rating decision dated in October 1995 the evaluation was 
increased from 0 to 20 percent effective April 13, 1992.  In 
May 1996 the veteran's request for a rating in excess of 20 
percent was denied, which he appealed.  In October 1998 the 
Board of Veteran's Appeals issued a decision increasing the 
rating for lumbosacral strain from 20 percent to 40 percent.  

In April 2001 the veteran requested an increased rating in 
excess of 40 percent for his service-connected lumbosacral 
strain disability.  In October 2002 the RO denied the 
veteran's request for a rating in excess of 40 percent, which 
he appealed.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  The evaluation of the 
same disability under various diagnoses, known as pyramiding, 
is to be avoided.  38 C.F.R. § 4.14 (2007).  

As regards the joints, consideration will be given to factors 
such as less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon-tie-up, contracted 
scars, etc.); more movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.); excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1996); and DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59.

The regulations pertaining to evaluation of disabilities of 
the spine were amended during the pendency of the veteran's 
appeal.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  However, under the old or 
the amended regulations, degenerative arthritis is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (as in effect before 
and after September 2003).

Prior to September 26, 2003, a 60 percent evaluation was 
warranted for residuals of a fractured vertebra if there was 
abnormal mobility requiring a neck brace (jury mast) but no 
spinal cord involvement.  38 C.F.R. § 4.71a, Diagnostic Code 
5285.  A 100 percent evaluation for residuals of fracture of 
a vertebra was warranted if there was spinal cord involvement 
and the injured individual was bedridden or required long leg 
braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (as in 
effect prior to September 26, 2003).  

A 60 percent evaluation was also given for complete bony 
fixation (ankylosis) of the spine at a favorable angle and a 
100 percent evaluation was given for ankylosis of the spine 
at an unfavorable angle with marked deformity and involvement 
of major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type).  38 C.F.R. § 4.71a, Diagnostic 
Code 5286 (as in effect prior to September 26, 2003).  

The rating schedule also included a 50 percent evaluation for 
unfavorable ankylosis of the lumbar spine, and a 40 percent 
evaluation for favorable ankylosis of the lumbar spine 
(Diagnostic Code 5289)(as in effect prior to September 26, 
2003).  

In addition to the foregoing provisions, a 10 percent rating 
was warranted for slight limitation of motion of the lumbar 
spine.  A 20 percent rating was warranted for moderate 
limitation of motion, and a 40 percent rating required severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (as in effect prior to September 26, 
2003).  

The new regulations, effective September 26, 2003, revised 
the schedular criteria for rating spine disabilities.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  Beginning 
September 26, 2003, a 40 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  For VA compensation purposes, fixation of a spinal 
segment in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2007) (the 
General Rating Formula for Diseases and Injuries of the Spine 
are used for conditions which result in symptoms such as pain 
(with or without radiation), stiffness, or aching of the area 
of the spine affected by residuals of injury or disease).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal ranges of motion for 
each component of spinal motion provided are the maximum that 
can be used for calculation of the combined range of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5241, Note (2).  
 
The rating schedule also includes criteria for evaluating 
intervertebral disc disease.  Prior to September 23, 2002, a 
40 percent rating was warranted for severe intervertebral 
disc syndrome, with recurring attacks with intermittent 
relief.  A 60 percent rating was warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002).  Since this rating code contemplates limitation of 
motion, a separate rating for limitation of motion would not 
be warranted.  VAOPGCPREC 36-97 (Dec. 12, 1997).

Effective September 23, 2002, a rating of 40 percent was 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of least four 
weeks but less than six weeks during the past 12 months.  
Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  See 67 Fed. Reg. 54345 (Aug. 22, 2002); codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective from 
September 23, 2002).  Effective September 26, 2003, the 
rating criteria for intervertebral disc syndrome was amended 
to evaluate the disorder under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in the higher 
evaluation when all disabilities are combined.  See 68 Fed. 
Reg. 51454 (Aug. 27, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (effective from September 26, 2003).  

For purposes of evaluation under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment shall be evaluated 
on the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

VA medical records dating from March 2000 to July 2005 
document continued complaints of and treatment for worsening 
low back pain.  Treatment record dated in June 2000 informs 
of "degenerative joint disease of the lumbosacral spine."  
Treatment notes dated in 2001 refer to "mild right sided 
facet hypertrophy at level L4-5," and of "possible" 
myelopathy of unknown origin.  MRI done in June 2002 and x-
rays taken in July 2002 revealed no evidence of disk 
herniation or spinal stenosis, but did confirm facet joint 
degenerative joint disease at L4-5 and L5-S1.  The report did 
note that facet joint degenerative arthritis may produce 
lateralizing pain but clinical correlation was recommended.  

In May 2002 the veteran was accorded a compensation and 
pension (C&P) spine examination.  Physical findings were of 
forward flexion to 80 degrees and 45 degrees of bilateral 
flexion.  The examiner also reported marked paraspinal muscle 
spasms and tenderness in the lumbar spine area, and some 
wasting of the left quadriceps muscle.  There was no sensory 
deficit.  Diagnosis was of low back pain, "probably largely 
muscular."

In August 2005 the veteran was scheduled for another C&P 
spine examination, which he failed to keep.

As noted before, the veteran is service-connected for 
lumbosacral strain and has been granted the highest possible 
rating of 40 percent under Diagnostic Code 5295.  Pursuant to 
Diagnostic Code 5295, a 40 percent rating was warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (as in effect prior to September 26, 
2003); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  The record 
contains no evidence of a fractured vertebra or of any kind 
of ankylosis (and indeed the veteran is not service-connected 
for said), so a rating greater than 40 percent under the old 
regulations is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (as in effect prior to September 26, 2003).  A 
rating of 50 percent or more under the new regulations is 
also not warranted, again since there is no evidence of any 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 
(2007).  

Furthermore, the veteran has not been diagnosed as having 
intervertebral disc syndrome, with either recurring attacks 
or incapacitating episodes, to warrant consideration under 
the applicable criteria.  In Bierman v. Brown, 6 Vet. 
App. 125, 126 (1994) (citing THE MERCK MANUAL at 1515, (16th 
ed. 1992)) it was noted that the etiology of intervertebral 
disc syndrome (IVDS) may be described as follows, the 
"[s]pinal vertebrae are separated by cartilaginous disks that 
consist of an outer annulus fibrosus and an inner nucleus 
pulposus.  Degenerative changes (with or without trauma) 
result in protrusion or rupture of the nucleus through the 
annulus fibrosus in the lumbosacral or cervical area; the 
nucleus moves posterolaterally or posteriorly into the 
extradural space.  When the herniated nucleus compresses or 
irritates the nerve root, sciatica results.  Posterior 
protrusion can compress the cord or cauda equina, especially 
in a patient with a developmentally narrow spinal canal 
(spinal stenosis).  In the lumbar area, [more than] 80% of 
disk ruptures affect L5-S1 nerve roots.  Severe L-5 
radiculopathies cause foot drop with weakness of the anterior 
tibial, posterior tibial, and peroneal muscles and sensory 
loss over the shin and dorsal foot."  Bierman v. Brown, 6 
Vet. App. 125, 126 (1994).  In this case, the veteran is not 
service connected for disc disease.  He also is not diagnosed 
as having intervertebral disc syndrome and the July 2002 MRI 
report indicated that he did not have evidence of disk 
herniation or spinal stenosis.  Accordingly, evaluation under 
Diagnostic Codes 5293 and 5243 is not warranted.  Based on 
the medical evidence of record, the Board finds that the 
criteria for a rating in excess of 40 percent are not met.  
38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected low back strain  has resulted in 
marked interference with his earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or that it has necessitated frequent periods of 
hospitalization.  The Board therefore finds that the 
impairment resulting from the veteran's low back strain is 
appropriately compensated by the currently assigned schedular 
ratings.  Referral by the RO to the Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
thus not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions.  A letter from the RO dated in March 2004 
satisfied the duty to notify provisions.  The veteran was 
apprised of the evidence needed to substantiate his claim for 
service connection.  He was informed of the evidence that VA 
would obtain and of the evidence that he should submit, or 
request assistance in obtaining, from VA.  Although it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim (38 C.F.R. § 3.159(b)(1)), as a 
practical matter the Board finds that he has been notified of 
the need to provide such evidence as the aforesaid letter 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of how VA determines effective dates and disability ratings 
in a letter dated in March 2006.  Although this letter was 
issued after the October 2002 rating decision, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement is harmless error. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board notes that the 
Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any AOJ action or 
decision, only finding that appellants are entitled to VCAA-
content-complying notice.  Thus, the timing of the notice 
with respect to that claim does not nullify the rating action 
upon which this appeal is based and the Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate the claim.  

Regarding the duty to assist, VA treatment records have been 
obtained and made a part of the file.  The veteran has also 
been accorded a VA examination, the report of which is of 
record.  In addition, he was scheduled for further orthopedic 
and neurologic examination, but failed to keep his scheduled 
appointment.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  
Accordingly, the Board concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).


	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 40 percent for lumbosacral strain is 
denied. 




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


